IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-12-00362-CR
                                     No. 10-12-00363-CR

                       EX PARTE WILLIAM CHARLES WEBB



                           From the 54th District Court
                             McLennan County, Texas
                 Trial Court Nos. 2012-675-C2A and 2012-678-C2A


                              MEMORANDUM OPINION


       William Charles Webb is charged with a felony count in two cases: injury to a

child, enhanced to a first-degree felony, and arson of a habitation, enhanced to a first-

degree felony. His bail was set at $250,000 on each count. Webb filed an application for

writ of habeas corpus seeking bail reduction in both cases, alleging that the $250,000

bail on each count was excessive. The trial court denied relief.

       In three identical issues in each case,1 Webb alleges that $250,000 is excessive and

that the trial court abused its discretion in not lowering it to $5,000, an amount on

which Webb could make a bail bond.                   We review a trial court’s pretrial bail
1
 Each issue asserts that the trial court erred in denying Webb’s request for bail reduction but cites a
different constitutional or statutory basis.
determination under an abuse-of-discretion standard. Ex parte Rubac, 611 S.W.2d 848,

850 (Tex. Crim. App. [Panel Op.] 1981); Ex parte Davis, 147 S.W.3d 546, 548 (Tex. App.—

Waco 2004, no pet.). A habeas applicant bears the burden of proving that his bail is

excessive. Rubac, 611 S.W.2d at 849; Davis, 147 S.W.3d at 548.

       Article 17.15 lists five factors to be considered in determining what bail is

appropriate:

       1.       The bail shall be sufficiently high to give reasonable assurance that
                the undertaking will be complied with.

       2.       The power to require bail is not to be so used as to make it an
                instrument of oppression.

       3        The nature of the offense and the circumstances under which it was
                committed are to be considered.

       4.       The ability to make bail is to be regarded, and proof may be taken
                upon this point.

       5.       The future safety of a victim of the alleged offense and the
                community shall be considered.

TEX. CODE CRIM. PROC. ANN. art. 17.15 (West 2005). Other pertinent factors include

family and community ties, work history, length of residence in the county, prior

criminal record, conformity with conditions of prior bonds, and any aggravating

circumstances of the offense. Rubac, 611 S.W.2d at 849-50; Davis, 147 S.W.3d at 548. We

will review the trial court’s decision in light of the above factors.

       “[B]ail should be set high enough to give reasonable assurance that the

defendant will appear at trial.” Ex parte McCullough, 993 S.W.2d 836, 837 (Tex. App.—

Waco 1999, no pet.) (quoting Ex parte Brown, 959 S.W.2d 369, 371 (Tex. App.—Fort


Webb v. State                                                                           Page 2
Worth 1998, no pet.)). A defendant’s ties to the community and work history bear on

the adequacy of bail to give reasonable assurance he will appear. See McCullough, 993
S.W.2d at 837-38. Webb presented no evidence on his ties to the community or family, a

stable residence, or his work history.

       Bail set in a particular amount becomes “oppressive” when it is “based on the

‘assumption that [the accused cannot] afford bail in that amount and for the express

purpose of forcing [the accused] to remain incarcerated pending [trial].’” McCullough,
993 S.W.2d at 837 (quoting Ex parte Harris, 733 S.W.2d 712, 714 (Tex. App.—Austin 1987,

no pet.)). Nothing in the record indicates that the trial court rendered its decision on

this basis. And although a defendant’s ability to make bail is a factor for consideration,

inability to make bail, even to the point of indigence, does not control over the other

factors. Ex parte Charlesworth, 600 S.W.2d 316, 317 (Tex. Crim. App. [Panel Op.] 1980);

Davis, 147 S.W.3d at 548. Webb says he could make a $5,000 bond.

       The State asserts that the allegations of the offenses support the trial court’s

decision not to reduce Webb’s bail. According to the State, while Webb was out on

bond on the injury-to-a-child count, he committed the arson offense against the home

where the child lived in retaliation. Webb admitted at the hearing that he had been on

an appeal bond when he was arrested on another case, but it is not clear what cases he

was referring to. Along with considering the future safety of the victim of the alleged

offense and the community, the trial court can consider that the defendant’s

commission of crimes while released on bail warrants a bail sufficient to ensure the

safety of the community and the victim. See TEX. CODE CRIM. PROC. ANN. art. 17.15(5);

Webb v. State                                                                       Page 3
Ex parte Jackson, No. 14-10-00979-CR, 2011 WL 166933, at *5 (Tex. App.—Houston [14th

Dist.] Jan. 13, 2011, no pet.) (mem. op., not designated for publication).

       After considering the factors of article 17.15, the relevant case law, and the record

before us, we cannot say the trial court abused its discretion in refusing to reduce bail.

See McCullough, 993 S.W.2d at 839. Accordingly, we overrule all of Webb’s issues in

each case and affirm the trial court’s ruling.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 2, 2013
Do not publish
[CR25]




Webb v. State                                                                         Page 4